 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.2







Date: 30 December 2009






UPJOY HOLDINGS LIMITED
晉欣控股有限公司




AND




GREAT EAST (OVERSEAS) PACKAGING LIMITED


_______________________________________________




SUBSCRIPTON AGREEMENT


________________________________________________















 
 

--------------------------------------------------------------------------------

 

THIS AGREEMENT is made and entered into the 30th December 2009, by and between:


UPJOY HOLDINGS LIMITED晉欣控股有限公司, a company incorporated in the British Virgin
Islands whose registered office is situated at P.O. Box 957, Offshore
Incorporations Centre, Road Town, Tortola,  British Virgin Islands (hereinafter
referred to as the "Company") (Refer to Appendix 1 for details), and


GREAT EAST (OVERSEAS) PACKAGING LIMITED, a company incorporated in the Hong Kong
Special Administration Region whose registered office is situated at 203 Hankow
Centre, 5-15 Hankow Road, Tsimshatsui, Kowloon, Hong Kong (hereinafter referred
to as the "Subscriber").


Whereas:


1.
The Company is incorporated in the British Virgin Islands on 3rd day of
December, 2003 in accordance with the International Business Act.  As of the
date of this Agreement, the authorized share capital of the Company is
USD50,000.00, divided into 50,000 ordinary shares with a par value of USD1.00
per share.  The total issued share capital is 1 share totalling USD1.00.



2.
The Company and the Subscriber agree to issue new ordinary shares and/or arrange
to transfer ordinary share(s) of the Company to the Subscriber in accordance
with the terms and conditions of this Agreement, and the Subscriber agrees to
subscribe to new ordinary shares from the Company and/or buy existing ordinary
shares of the Company in accordance with the terms and conditions of this
Agreement.



NOW IT IS HEREBY AGREED as follows:


1.
    Definition and interpretations



1.1
In this Agreement, where the context so admits the following words and
expressions shall have the following meanings:



“Agreement” means this Agreement;
 
“BKI” means Best Key Investment Limited, a company incorporated in Hong Kong
with registered office situated at 203 Hankow Centre, 5-15 Hankow Road,
Tsimshatsui, Kowloon, Hong Kong;
 
 “Completion” means the completion of the Subscription in accordance with clause
5;
 
“Completion Date” means the Business Day immediately following the date when the
Conditions have been fulfilled or such other date as the Company and the
Subscriber may agree in writing;
 
“Conditions Precedent” means the conditions precedent to Completion set out in
Clause 4;
 

 
 

--------------------------------------------------------------------------------

 

 “Encumbrances” means a mortgage, charge, pledge, lien, option, restriction,
right of first refusal, right of pre-emption, third-party right or interest,
other encumbrance or security interest of any kind, or another type of
preferential arrangement (including, without limitation, retention arrangement)
having similar effect; “GEPH” means Great East Packaging Holdings Limited, a
company incorporated in the BVI whose registered office is situated at P.O. Box
3140, Road Town, Tortola, British Virgin Islands;
 
 “GEPI” means Great East Packaging International Limited, a company incorporated
in the BVI whose registered office is situated at P.O. Box 3140, Road Town,
Tortola, British Virgin Islands;
 
 “GGL” means Greatgrand Global Limited, a company incorporated in the BVI whose
registered office is situated at P.O. Box 957, Offshore Incorporations Centre,
Road Town, Tortola, British Virgin Islands;
 
 “Hong Kong” means the Hong Kong Special Administrative Region of the PRC;
 
“Long Stop Date” means 30th December 2009 or such later date as may be agreed in
writing between the Company and the Subscriber;
 
“Option Agreement” means the option agreement to be entered into between GEPI
and GEPH
 
“SP Agreement” means the sale and purchase agreement to be entered into between
GEBD as the vendor and Top Sharp as the purchaser in respect of entire issued
share capital of BKI
 
“Top Sharp” means Top Sharp  Investments Limited, a company incorporated in the
BVI whose registered office is situate at P.O. Box 957, Offshore Incorporations
Centre, Road Town, Tortola, British Virgin Islands
 
 “UJI” means United Joy International Limited, a company incorporated in the BVI
whose registered office is situated at P.O. Box 957, Offshore Incorporations
Centre, Road Town, Tortola, British Virgin Islands.
 
1.3
References herein to Clauses and Schedules are to clauses in and schedules to
this Agreement (unless the context requires otherwise).  The Schedules to this
Agreement shall be deemed to form part of this Agreement.



2.
Issued Share Capital



In compliance with the terms and conditions of this Agreement, the Company shall
issue new ordinary shares to the Subscriber and the Subscriber shall pay the
consideration as stated in Clause 3 of this Agreement to subscribe for the new
ordinary share(s) (free from any options, mortgages, lien, equities,
encumbrances, pre-emptive rights or any other third party rights).

 
 

--------------------------------------------------------------------------------

 

3.         Consideration


The consideration for the subscription is US$9,999.00 (US Dollars 9,999 Only)
(the “Consideration”).


4.
Conditions



4.1
Completion of the Subscription shall be conditional upon the following
conditions having been fulfilled or, at the discretion of the Subscriber,
waived:



 
(a)
the option agreement between GEPH and GEPI remains legally binding and
enforceable;

 
(b)
the subscription agreement between GGL and the Subscriber remains legally
binding and enforceable;

 
(c)
the subscription agreement between UJI and Subscriber remains legally binding
and enforceable; and

 
(d)
the SP Agreement between GEPI and Top Sharp remains legally binding and
enforceable.



4.2  
In the event that any of the Conditions is not fulfilled, or waived by the
Subscriber by the Long Stop Date, this Agreement and all rights and obligations
of the parties hereunder shall automatically cease and terminate save for
accrued rights and obligations.



4.3
The Company undertakes to notify the Subscriber promptly in writing following
the satisfaction of the Conditions.



5.
Completion



Upon completion of this Agreement, the Company shall deliver or arrange to
deliver the following to the Subscriber or the designated representative of the
Subscriber:


 
(A)
Executed documents in relation to the issue of the company’s ordinary shares
(including the original copy of this Agreement).  The share certificate shall be
delivered to the Subscriber and/or the designated representative of the
Subscriber(s) after the execution of this Agreement and the completion of all
registration and printing procedures; and

 
(B)
A copy of the board resolution of the Company in relation to the approval of the
Subscriber and/or the designated representative of the Subscriber to be a
shareholder of the Company.



The Subscriber shall pay to the Company the sum in the amount of the
Consideration as stipulated in Clause 3 of this Agreement.


6.
Notices



6.1 All notices, approvals, consents and any other correspondence in relation
this Agreement:


 
(A)
shall be in writing; and

 
(B)
shall be delivered to the recipient’s address, or mailed to the recipient’s
address by prepaid surface mail (by airmail if mailed to regions outside Hong
Kong), or delivered by fax to the recipient’s fax number as stipulated in this
clause, or to any other addresses in Hong Kong or fax numbers as notified by the
recipient.


 
 

--------------------------------------------------------------------------------

 

6.2 The correspondence addresses and fax numbers of all parties are as follows:


The Company: UPJOY HOLDINGS LIMITED  晉欣控股有限公司
Correspondence Address: P.O. Box 957, Offshore Incorporations Centre, Road Town,
Tortola,  British Virgin Islands
Fax Number: (852) 2311-3033


The Subscriber: GREAT EAST (OVERSEAS) PACKAGING LIMITED
Correspondence Address:  203 Hankow Centre, 5-15 Hankow Road, Tsimshatsui,
Kowloon, Hong Kong
Fax Number:


7.
Proceedings and Warranty



7.1 The Company and its directors warrants that they are not undergoing or
intending to undergo any lawsuit, arbitration, indictment or any other legal
proceedings, and there are no undergoing and/or unsettled claims or lawsuits
against the Company or its assets or its directors.


7.2 The Company and its directors warrants that they have not act as any form of
guarantors.


8.
Power of the Company



8.1 The Company has full authority to enter into this Agreement and to exercise
the rights attached hereto.  This Agreement, upon execution, shall be deemed a
legal, valid and binding Agreement for the Company and the Subscriber, and the
Company is eligible to execute the terms and conditions of this Agreement.


8.2 The signing, delivery and execution of this Agreement by the Company shall
not, in any circumstances, violate: (i) any laws and regulations of the British
Virgin Islands on the date and completion of this Agreement; (ii) the required
laws and documents for incorporation of the Company on the date and completion
of this Agreement.


9.
Jurisdiction



9.1 The parties agree that this Agreement shall be construed in accordance with
the laws of Hong Kong the Special Administrative Region of the People’s Republic
Of China and her courts shall be the courts of competent jurisdiction.


9.2 The parties agree that they shall submit themselves to the jurisdiction and
courts under the laws of the Hong Kong Special Administrative Region of the
People’s Republic of China for any claims, disputes or discrepancies that may
arise.


10.
Miscellaneous



10.1 Neither party hereto shall assign or offer as security to any third party
the status of this Agreement or any of its rights or obligations hereunder
without the written consent of the other parties hereto.

 
 

--------------------------------------------------------------------------------

 
 
10.2 Time is an essential element in this Agreement.


10.3 This Agreement contains the full and complete understanding between the
parties and supersedes all prior arrangements and understandings whether written
or oral appertaining to the subject matter of this Agreement and may not be
varied except by instrument in writing signed by all of the parties to this
Agreement.  All parties acknowledge that no representations or promises not
expressly contained in this Agreement have been made by the other parties or any
of its servants, agents, employees or representatives in any respect whatsoever.


10.4 The parties shall not be liable to one another for any act, omission or
performance hereunder is delayed or becomes impossible or impracticable because
of any act of God, fire, earthquake, strike, civil commotion, war, coup d’etat,
epidemic, terrorists attacks, acts of government or any order regulation ruling
or action of any labour union or association or artists affecting the other
party or the entertainment industry or as a result of any other matter or cause
beyond the party’s control, and shall not be liable for any expenses or
consequential loss whatever suffered by either party.


Subject to this clause, each party indemnifies the other party against all
losses, damages, claims, costs and expenses (including legal costs) incurred by
other party by reason of any breach or claim of breach by the party of any of
its respective warranties or obligations under this Agreement.


10.5 Under such circumstances if any clauses contained herein shall be deemed
invalid due to legal regulations, such clause(s) shall be
deleted.  Notwithstanding the aforesaid, the other clauses in the Agreement
shall remain in force and binding against all parties.  The parties shall amend
the clause of this Agreement if necessary, upon mutual consent, in good faith
for carrying out the terms and conditions of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF,                                                      the
parties have executed this Agreement as of the day and year first above written.
 


 
SIGNED BY                                               )
for and on behalf of                                 )
UPJOY HOLDINGS LIMITED             )
in the presence of:                                   )
















SIGNED BY                                               )
For and on behalf of                                )
GREAT EAST (OVERSEAS)                )
PACKAGING LIMITED                         )
                                                                    )
                                                                    )
in the presence of :                                  )
                                                                    )
 
 
 
 

--------------------------------------------------------------------------------

 

Information of the Company




Name
:
UPJOY HOLDINGS LIMITED晉欣控股有限公司
Incorporation Date
:
2nd day of July, 2002
COMPANY NO.
:
570574
Registered Office
:
P.O. Box 957, Offshore Incorporations Centre, Road Town, Tortola, British Virgin
Islands.
Authorized Capital
:
USD50,000.00 of USD1.00 per share
No. of shares issued
 
:
50,000 shares
Total paid up value of shares
issued (excluding premium)
:
 
1 share
DIRECTOR
:
Chung Stetson
SECRETARY
:
Chung Stetson
SHAREHOLDER
:
Great East Packaging Holdings Limited




--------------------------------------------------------------------------------

--------------------------------------------------------------------------------